Citation Nr: 1633760	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from October 1969 to May 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran requested a Board hearing.  In July 2016, the Veteran received notification that a hearing was scheduled for August 4, 2016, but he did not appear at the hearing and did not provide good cause for his absence or request a rescheduling.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704.


FINDING OF FACT

A November 2007 rating decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the November 2007 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision which denied entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted, and the Veteran's claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, and VA treatment records have been obtained.  Additionally, the Veteran was scheduled for a Board hearing, but he failed to attend.
 
The Veteran was not specifically provided with a VA compensation and pension examination, as he noted in his substantive appeal.  However, a mental health consultation and evaluation was provided by a VA psychiatrist in 2011, which the Board finds is sufficient to meet any duty to provide an examination.  Moreover, given the fact that the Board is not reopening the claim, there is no duty to provide an examination. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 



Reopening Claim

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

In January 2007, the Veteran filed a claim seeking service connection for an acquired psychiatric disorder, which was denied in November 2007, and the Veteran neither appealed the rating decision, nor submitted any new and material evidence pertaining to an acquired psychiatric disorder within a year of that rating decision, meaning that the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

At the time of the November 2007 rating decision, the evidence of record did not contain competent lay or medical evidence to establish the current diagnosis of an acquired psychiatric disability.  As such, the RO denied his claim.

In a statement received in April 2009, the Veteran sought to have his previously denied claim for an acquired psychiatric disorder reopened. 

The medical evidence dated after November 2007 consists of VA and additional private treatment records.  However, the new medical records do not document any current diagnosis of an acquired psychiatric disability.

The Veteran had a positive PTSD screen in January 2011, and he was then provided with a mental health assessment in February 2011 at which he denied having any depression or anxiety.  He denied having manic or psychotic symptoms.  He denied having any cognitive problems.  However, he reported a history of traumatic events.  On examination, he was alert and appropriate with normal speech.  He was goal directed.  His mood was "fine" with a pleasant and cooperative affect.  He denied having any suicidal ideation, homicidal ideation, hallucinations, or delusions.  His insight and judgment were intact.  The psychiatrist found that an Axis I psychiatric diagnosis was not warranted based on the Veteran's symptomatology.

In April 2012, November 2012, and March 2013, the Veteran denied having any depression or anxiety.

The record does not document any current diagnosis of an acquired psychiatric disability and there are no records showing treatment for an acquired psychiatric disorder.  

The Veteran did provide additional information since his claim was previously denied including additional statements regarding his experiences in Vietnam.  However, as noted, the is simply no medical indication that the Veteran has a current Axis I psychiatric diagnosis.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since the November 2007 rating decision clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Here, while there was additional stressor information provided, the Veteran was already provided with a mental health evaluation following the provision of such, but no Axis I psychiatric diagnosis was found to be warranted.  As such, even were the claim to be reopened, no duty to assist would be triggered as the Veteran was already evaluated by a VA psychiatrist for his psychiatric complaints.  Moreover, the Veteran's claims file continues to be void of the cornerstone requirement for service connection which is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As such, his petition to reopen his previously denied service-connection claim is denied.


ORDER

New and material evidence has not been presented, and the Veteran's claim for service connection for an acquired psychiatric disorder is not reopened.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


